DETAILED ACTION
	In Reply filed on 05/12/2022, claims 1-14 are pending. No claim is currently amended. Claim 15 is previously canceled, and no claim is newly added. Claims 1-14 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group I (claims 1-7) in the reply filed on 05/12/2022 is acknowledged.  The traversal is on the ground(s) that (1) Heikkila discloses fused deposition modeling which is the same as the common technical features as recited, but does also disclose other additive manufacturing processes, and (2) Heikkila does not explicitly disclose a specific example of L1, L2, and H. 
The Examiner respectfully disagrees with the grounds. 
Regarding ground (1), the limitation “Fused Deposition Modeling (FDM)” is not included in the common technical features of Groups I - III. Although Group II recites the limitation “a 3D printed item obtainable by a method according to claim 1” in claim 8 line 1, the claims of Group II would be considered as product-by-process and not limited to the manipulation of the method according to claim 1 but only to the structure implied by the steps (see MPEP 2113). Moreover, Heikkila explicitly discloses that FDM is one of 3D printing techniques, which applies to the disclosed invention (¶ [0084]-¶ [0085]), and thus, Heikkila does NOT teach away FDM.  
Regarding ground (2), it is noted that the features upon which applicant relies (i.e., a specific example of L1, L2, and H) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the grounds of traverse are not found persuasive, and thus, the requirement is still deemed proper and is therefore made FINAL.
	Only Group I (claims 1-7) is considered in this Office Action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (1) “411” in FIGURE 2C, (2) reference “n” in FIGURE 4C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the numeral symbol “230” is not disclosed in the Instant Specification. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
The instant specification discloses “a plurality of filaments 320 wherein each filament 20 comprises” on page 14 lines 32-33. It is unclear whether the underlying term means filament 320 or another reference number. 
Appropriate correction is required.

Claim Objections 
Claims 1 and 5 are objected to because of the following informalities: 
Claim 1 recites the limitation “an aspect ratio AR defined as the ratio of the longest dimension length L1 and the shortest dimension length L2” in lines 4-5 and it should be corrected to “an aspect ratio AR defined as the ratio of the longest dimension length L1 over the shortest dimension length L2.”
Claim 1 recites the limitation “depositing during a printing stage 3D printable thermoplastic polymer material” in line 6, and it is suggested to correct to “during a printing stage depositing 3D printable thermoplastic polymer material.”
Claim 1 recites the limitation “to provide the 3D item to provide layers of the 3D printed thermoplastic polymer material” in lines 7-8, and it is suggested to correct to “to provide the 3D item with layers of the 3D printed thermoplastic polymer material.”
Claim 5 recites the limitation “polyethylenetelepthalate” in line 3, and it should be corrected to “polyethyleneterephthalate.”
Appropriate correction is required.

Claim Interpretation
	Claim 1 recites the claimed limitation of “layers (230)” with a numeral symbol presented in Specification. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” See MPEP 2111.01 II. For the purpose of examination, the numeral symbols would NOT be considered to import into claim limitations that are not part of the claim for further clarification of the recited limitations.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 
Claim 1 recites “a method for 3D printing a 3D item by means of Fused Deposition Modeling (FDM)” in lines 1-2. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the ratio” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “3D printable thermoplastic polymer material” in line 6. It is unclear whether the limitation means (1) the “3D printable thermoplastic polymer material” recited in lines 2 and 3, or (2) another 3D printable thermoplastic polymer material.  For the purpose of examination, either of these interpretations would read on the claim.  
Claims 2-7 are rejected under 35 U.S.C. 112(b) as being dependent from claim 1. 
Claim 2 recites the limitations “the range” (in lines 2, 3, and 4, respectively) and “the total volume” in line 4.  There are insufficient antecedent bases for these limitations in the claim.
Claim 5 recites the limitation “the 3D printable thermoplastic polymer material may comprise one or more” in lines 1-2. It is unclear whether the material (1) comprises one or more, or (2) does not comprise one or more. For the purpose of examination, the limitation would be interpreted as “the 3D printable thermoplastic polymer material comprises one or more.”
Claim 6 recites the limitation “the particles comprise one or more coated particles and uncoated particles” in lines 1-2.  It is unclear whether the limitation means (1) one or more coated particles and uncoated particles (as literally), or (2) coated particles, uncoated particles, or both (as “one or more of coated particles and uncoated particles” would mean, likewise other limitations of “one or more of” in claim 2). For the purpose of examination, either of these interpretations would read on the claim. 
Claim 6 recites the limitation “the coating” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation would be interpreted as “coating of the coated particles.”
Claim 6 recites the limitation “the particles” in line 3. It is unclear whether the limitation means (1) the particles (line 1), (2) coated particles (line 2), and/or (3) uncoated particles (line 2). For the purpose of examination, either of these interpretations would read on the claim. 
 Claim 6 recites the limitation “the particles” in line 4. It is unclear whether the limitation means (1) the particles (line 1), (2) coated particles (line 2), (3) uncoated particles (line 2), (3) the particles (line 3), (4) mica particles (line 3), (5) glass particles (lines 3-4), and/or (6) carbon particles (lines 4). For the purpose of examination, either of these interpretations would read on the claim. 
Claim 6 recites the limitation “the particles comprise elongated shaped particles having an aspect ratio AR larger than 1” in lines 4-5. It is unclear whether the limitation means (1) an aspect ratio AR larger than 1 (as literally), or (2) an aspect ratio AR larger than 1 and equal to or smaller than 4, as being dependent from claim 1. For the purpose of examination, the latter interpretations would read on the claim. 
Claim 7 recites the limitation “one or more wavelengths in the visible” in lines 2-3.  There is insufficient antecedent basis for the limitation “the visible.” For the purpose of examination, the limitation would be interpreted as “one or more wavelengths in visible light” with the interpretation of “visible light” as the light that human eye can detect in wavelengths from 400 to 700 nm (refer to https://en.wikipedia.org/wiki/Light).   
Appropriate correction or clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph ¶ [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2, which is dependent from claim 1, recites the limitation “L1 is selected from the range of 5 µm – 1 mm, wherein H is selected from the range of 50 µm – 10 mm” in lines 1-3. When claim 1 recites the limitation “1≤AR≤4 and 1≤H/L2≤5” in line 8, either (1) L2 would be in the range of 1.25 µm – 1 mm (i.e.,1≤ (AR = L1/L2) ≤4, based on 5 µm ≤ L1 ≤ 1 mm), and then, H1 should be in the range of 1.25 µm – 5 mm (i.e., 1 x L2 ≤ H ≤ 5 x L2) (of note, according to claim 1, H1 cannot be beyond 5 mm, but claim 2 recites 50 µm ≤ H ≤ 10 mm), or (2) L2 would be in the range of 10 µm – 10 mm (i.e., 1 x L2 ≤ H ≤ 5 x L2, based on 50 µm ≤ H ≤ 10 mm), and L1 should be in the range of 10 µm – 40 mm (i.e., 1≤ (AR = L1/L2) ≤4) (of note, according to claim 1, L1 cannot be smaller than 10 µm, but claim 2 recites 5 µm ≤ L1 ≤ 1 mm). For the purpose of examination, the selected ranges of L1 and H are interpreted as being within the scope of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Heikkila (US 20170120326 A1, hereinafter Heikkila).
Regarding claims 1 and 3-4, Heikkila teaches a method for 3D printing a 3D item by means of Fused Deposition Modeling (FDM) (abstract: additive processes such as 3D printing, Press and Sinter, or rapid prototyping; ¶ [0083]-¶ [0084]: FDM; ¶ [0090]: Plastic Freeforming; ¶ [0170]: FDM filament), and the method comprising 
(i) providing 3D printable thermoplastic polymer material comprising particles embedded in the 3D printable thermoplastic polymer material (¶ [0008], ¶ [0012]; ¶ [0084], ¶ [0091]), wherein the particles have a longest dimension length L1, a shortest dimension length L2, and an aspect ratio AR defined as the ratio of the longest dimension length L1 and the shortest dimension length L2 (¶ [0019]: maximum particle size is less than 500 µm; ¶ [0026]: a particle size ranged from about 2 to 500 µm; ¶ [0038]: metal particulates, typically less than about 1:3 aspect ratio; of note, the range disclosed in ¶ [0026] is considered as L1 because the range is consistent to the maximum particle size as disclosed in ¶ [0019]), and 
(ii) depositing during a printing stage 3D printable thermoplastic polymer material to provide the 3D item to provide layers of the 3D printed thermoplastic polymer material with a layer height H (¶ [0084], ¶ [0092]). 
Although Heikkila is silent in explicitly disclosing that 1≤AR≤4 and 1≤H/L2≤5 (claim 1), 1≤AR≤2 (claim 3), and 2≤H/L2≤4 (claim 4), it would be obvious to one of ordinary skill in the art to choose L1, L2, and, H from the disclosed ranges of respective values, that satisfy the recited relationships wherein 1≤AR≤4 and 1≤H/L2≤5 (¶ [0019, 0026]: L1=2 to 500 µm; ¶ [0038]: AR=1 to 3; ¶ [0092]: 16 to 100 µm; for example, when L1 is 50 µm and AR=2, L2 is 25 µm and H would be 25 to 125 µm, of which range has an overlap with the H range (16 to 100 µm) disclosed in Heikkila ¶ [0092]). 
	Furthermore, it would be obvious to one of ordinary skill in the art at the time of filing invention that, when 3D printable material comprising particles are deposited with layers to form a 3D object, a height of respective layers should be at least equal to or higher than the size of the particles within the 3D printable material in order to generate respective layers having a homogeneous thickness. Therefore, when AR is 1, H should be at least the size of the particles (i.e., L1=L2), and thus, H/L2 should be at least 1. Similarly, when AR is 3, H should be at least the size of the particles (i.e., L1 = L2 x 3), and thus, H/L1 should be at least 1 (i.e., H = L1), and thus, H/L2 should be at least 3.  
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
	Furthermore, of note, Plastic Free forming technique as disclosed Heikkila (¶ [0090]-¶ [0092]) would be considered as “Fused Deposition Modeling (FDM)” as recited in claim 1 because Plastic Free forming technique also fuses (i.e., melt) the 3D printing material as injection molding process and deposits the material on a build plane through a nozzle closure. 
Regarding claim 2, Heikkila teaches that the longest dimension length L1 is selected from the range of 5 μm-1 mm, wherein the layer height H is selected from the range of 50 μm-10 mm (¶ [0019, 0026]: L1=2 to 500 µm; ¶ [0038]: AR=1 to 3; ¶ [0092]: 16 to 100 µm); e.g., when L1 is 50 µm and AR=2, L2 is 25 µm and H would be 25 to 125 µm, of which range has an overlap with the H range (16 to 100 µm) disclosed in ¶ [0092]), and wherein the 3D printable thermoplastic polymer material comprises in the range of 1-15 vol. % of the particles, relative to the total volume of the 3D printable thermoplastic polymer material (claim 25: the composite comprising a thermoplastic comprising about 70 to 1 wt. % of a thermoplastic polymer; and about 99 to 30 wt. % of a particulate, dispersed in the polymer; although Heikkila is silent to explicitly disclosing a volume ratio of the particles in the composite, through routine optimization and experiment, it would have been obvious to on ordinary skill in the art to obtain an optimum volume ratio of the particles in the composite in order to yield desired properties of the composite and the 3D object made from the composite.
	Regarding claims 5 and 7, Heikkila teaches that the 3D printable thermoplastic polymer material may comprise one or more of acrylonitrile butadiene styrene, polystyrene, polycarbonate, polyethyleneterephthalate, polymethylmethacrylate, and copolymers of two or more of these (¶ [0058]-¶ [0065], claim 24). Although Heikkila is silent for explicitly disclosing that one or more of the 3D printable thermoplastic polymer material and the particles are transmissive for one or more wavelengths in the visible, here, Heikkila teaches all the above-listed polymer materials (such as acrylonitrile butadiene styrene, polystyrene, polycarbonate, polyethyleneterephthalate, polymethylmethacrylate, and copolymers of two or more of these) which are the same as the ones disclosed in the Instant Specification. A respective material has its intrinsic optical properties such as color and transmittance (i.e., transmissive for one or more wavelengths in the visible). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heikkila as applied to claim 1 above, and further in view of Mason et al. (US 20170321037 A1, hereinafter Mason).
Regarding claim 6, Heikkila teaches that the particles comprise one or more coated particles and uncoated particles (¶ [0079]: a filament or wire is made from the polymer and particulate coated with interfacial modifier), wherein the coating comprises one or more of metal, ceramic, mineral, and glass (¶ [0079]), and wherein the particles comprise one or more of mica particles, glass particles, and carbon particles (¶ [0079], ¶ [0040], ¶ [0053]: glass), wherein the particles comprise elongated shaped particles having an aspect ratio AR larger than 1 (¶ [0038]). However, Heikkila does not specifically teach that the metal of the coating comprises one or more of silver and aluminum. 
Mason teaches a process of manufacturing the feedstock and a process of printing using the feedstock including Fused Deposition Modeling (¶ [0001], ¶ [0008], ¶ [0017]). The feedstock includes a proportion of the filler material which is glass flakes coated with silver (¶ [0030]), and glass flakes have an aspect ratio, defined as average diameter divided by average thickness, greater than or equal to 3 (¶ [0013]).  Mason also teaches that angled flakes provide better adhesion between printed layers (¶ [0018]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify/substitute the particles of Heikkila composition with silver (i.e., metal)-coated glass flake as taught by Mason in order to yield known results or a reasonable expectation of successful results of obtaining a 3D printed object with enhanced adhesion between layers (Mason: derived from ¶ [0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                                                                                                                                                                                                                                /NIKI BAKHTIARI/Primary Examiner, Art Unit 1726